Citation Nr: 0024886	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a neurogenic bowel 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher rate of special monthly 
compensation, to include an allowance under 38 U.S.C.A. 
§ 1114(r)(1).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's neurogenic bowel disability is currently 
productive of fairly frequent involuntary bowel movements and 
leakage, at least every few days, which requires the veteran 
to wear pads.

3.  The veteran has loss of use of his lower extremities due 
to service-connected herniated nucleus pulposus with 
complications preventing natural knee action with prosthesis 
in place.

4.  The veteran's service-connected disabilities, separate 
and distinct from his loss of use of the lower extremities 
due to herniated nucleus pulposus, render him so helpless as 
to be in need of regular aid and attendance.   


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a neurogenic 
bowel disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including 38 C.F.R. § 4.114, 
including Diagnostic Code 7332 (1999).

2.  The criteria for special monthly compensation at the rate 
provided by 38 U.S.C.A. § 1114(o) with an additional 
allowance under 38 U.S.C.A. § 1114(r)(1), have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating.

The veteran has disagreed with the rating assigned to his 
service-connected neurogenic bowel disorder, currently rated 
as 30 percent disabling.  As such, the underlying claim for 
an increased rating is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A review of the record reveals that in an April 1994 rating 
decision, the veteran was granted service connection for 
neurogenic bowel, slight, rated as noncompensable.  This 
decision was based on evidence that included a February 1994 
statement from a VA doctor who had treated the veteran for 
his spinal cord injury.  The doctor indicated that the 
veteran began having problems with his bowels, and required 
stool softeners.  The doctor concluded that it was evident 
that the veteran was "probably starting a neurogenic rectum 
(bowel)."

A January 1996 VA hospitalization report indicates that the 
veteran had fecal incontinence and constipation, and was 
requiring stool softeners.  

In an undated statement from a private certified nursing 
assistant (C.N.A.), the nurse indicated that he had had some 
home visits with the veteran for five months, and his visits 
usually lasted for two hours, five days per week.  He noted 
that the veteran had experienced bowel problems over the time 
span that he had assisted in his home care, in that he was 
unable to control his bowels.  The C.N.A. attached a chart of 
the veteran's uncontrolled bowel movements, dated from 
September 1996 through October 1996.  It reflects an average 
of one bowel movement accident per week.  

The more recent evidence of record reveals that in June 1999, 
the veteran underwent a VA rectum and anus examination.  It 
was noted that approximately two to three years ago, the 
veteran developed significant constipation.  He underwent a 
colonoscopy in August 1998, which demonstrated only left-
sided diverticulosis.  He was placed on Docusate, for which 
he takes four tablets daily, and his bowel movements 
reportedly occur once a day or once every other day, and were 
otherwise normal.  The diagnosis was constipation, well-
controlled by Docusate.  The RO subsequently sought 
clarification as to whether the veteran had complete loss of 
anal sphincter control.  Consequently, in October 1999, the 
veteran underwent another VA rectum and anus examination.  
The examiner indicated that the veteran had "poor sphincter 
control" and "fecal incontinence."  It was noted that the 
veteran had fecal leakage or involuntary bowel movements once 
in three days, and occasionally needed a pad.  

In light of the foregoing evidence, in a January 2000 rating 
decision the RO increased the rating for the veteran's 
neurogenic bowel to 30 percent disabling, effective from May 
1999.  

The veteran's neurogenic bowel was rated pursuant to the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7332, which prescribes a 30 percent rating for occasional 
involuntary bowel movements, necessitating wearing of pad.  A 
60 percent rating requires evidence of extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating requires complete loss of sphincter control.

The Board has reviewed the evidence of record, and concludes 
that the evidence more closely approximates the criteria for 
a 60 percent rating than those for a 30 percent rating, for 
the following reasons.  The October 1999 VA medical 
examination report indicates that the veteran has fecal 
leakage or involuntary bowel movements once every three days.  
The veteran was described as having poor sphincter control, 
and required medication.  In light of the frequency of the 
veteran's involuntary bowel movements and leakage, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 60 percent rating is warranted under 
Diagnostic Code 7332.  However, the preponderance of the 
evidence is against a finding that the veteran is entitled to 
a rating in excess of 60 percent, in that there is no medical 
evidence that the veteran has complete loss of sphincter 
control or any impairment in excess of that contemplated by a 
60 percent evaluation.  Rather, the evidence reflects poor 
control.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.

In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b), and 
finds that the evidence supports a 60 percent rating, 
although there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a rating 
in excess of 60 percent.  The Board has considered all the 
evidence of record, including the history of the veteran's 
disability and his current complaints.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, as explained above, 
there is no basis for a rating in excess of 60 percent.

There do not appear to be any contentions of record from the 
veteran that his neurogenic bowel disability interferes with 
his employability.  In any event, the Board points out that 
the VA Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  In the absence of evidence 
that the veteran's neurogenic bowel disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
such frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable, there is no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Special Monthly Compensation.

This appeal arises out of the veteran's claim for entitlement 
to additional special monthly compensation benefits, based on 
a need for regular aid and attendance.  The Board notes that 
the veteran is currently receiving special monthly 
compensation in accordance with 38 U.S.C.A. § 1114(p), at the 
intermediate rate between 38 U.S.C.A. § 1114(m) and (n).

A review of the history of this appeal reveals the following.  
In a December 1946 rating decision, shortly following the 
veteran's service separation, the RO granted service 
connection for residuals of an in-service injury to the 
veteran's back, and assigned a 10 percent rating.  
Apparently, during service the veteran was injured by a rock 
that struck him in the back after a shell explosion.  Over 
the years, the veteran's back disability worsened, and in a 
December 1972 rating decision, a 60 percent rating was 
assigned for the back disability, effective from January 
1972.  The veteran's back disability was characterized as a 
herniated nucleus pulposus, post operative, involving the 
right lower extremity with gait disturbance and sensory 
disturbance.  

In a May 1987 rating decision, the rating for the veteran's 
herniated nucleus pulposus, lumbosacral spine, postoperative, 
was reduced to 40 percent, effective from April 1986.  
However, the veteran was assigned a 100 percent rating for 
loss of use, lower extremities, due to herniated nucleus 
pulposus.  Additionally, the veteran was granted special 
monthly compensation under 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c), on account of loss of use of one leg at 
a level or with complications preventing natural knee action 
with prosthesis in place and the loss of use of the other leg 
at a level or with complications preventing natural knee 
action with prosthesis in place.

In July 1992, the veteran filed a claim for increased special 
monthly compensation, based on a need for regular aid and 
attendance.  The RO denied that claim in a March 1993 rating 
decision, and again in a November 1993 rating decision.  The 
veteran disagreed and initiated this appeal.  In his notice 
of disagreement, the veteran stated that the nature and 
extent of his service-connected disabilities prohibited him 
from adequately taking care of his needs of daily living.  
Moreover, he indicated that his spouse was unable to provide 
the required assistance due to her own advanced age and 
medical problems.  He reiterated his contentions in his 
substantive appeal, received in February 1994.

In an April 1994 rating decision, the veteran was granted 
service connection for a neurogenic bladder, requiring condom 
catheter, rated as 60 percent disabling.  This disability was 
found to be secondary to the veteran's service-connected back 
disability.  The veteran was also granted service connection 
for neurogenic bowel, slight, rated as noncompensable.  
Additionally, the veteran was granted entitlement to 
increased special monthly compensation under 38 U.S.C.A. 
§ 1114(p), and 38 C.F.R. § 3.350(f)(3), at the rate 
intermediate between 38 U.S.C.A. § 1114(m) and (n).  This was 
granted on the account of loss of use of both lower 
extremities with additional disability of neurogenic bladder, 
independently ratable at 50 percent or more from January 1, 
1994.  The veteran continued his claim for additional special 
monthly compensation based on a need for aid and attendance.  

Most recently, in a January 2000 supplemental statement of 
the case, the veteran was granted service connection for 
depressive disorder.  The veteran's current service-connected 
disabilities, and their ratings, are as follows:  loss of use 
of lower extremities due to herniated nucleus pulposus, rated 
as 100 percent disabling; herniated nucleus pulposus 
lumbosacral spine, post-operative, rated as 40 percent 
disabling; neurogenic bladder requiring condom catheter, 
rated as 60 percent disabling; depressive disorder, 
incompetent, rated as 30 percent disabling; neurogenic bowel, 
rated as 60 percent disabling.  Additionally, as noted 
earlier in this decision, effective October 1993, the veteran 
has been entitled to special monthly compensation under 
38 U.S.C.A. § 1114(p), and 38 C.F.R. § 3.350(f)(3), at the 
rate intermediate between subsections (m) and (n) on account 
of loss of use of both lower extremities with additional 
disabilities of herniated nucleus pulposus of the lumbosacral 
spine, neurogenic bladder and neurogenic bowel, independently 
ratable at 50 percent or more.  

The requirements for different rates of special monthly 
compensation are set forth in 38 U.S.C.A. § 1114.  Those 
subsections pertinent to this appeal are as follows.  

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(l), is warranted if the veteran, as a result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
the need of regular aid and attendance.  See 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(m) is warranted if the veteran, as a 
result of service-connected disabilities, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.  See 
38 C.F.R. § 3.350(c).

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(n) is warranted if the veteran, as a 
result of service-connected disabilities has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or who has suffered blindness without 
light perception in both eyes.  See 38 C.F.R. § 3.350(n).

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(o) is warranted if the veteran, as a 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more of 
subsections (l) through (n) of 38 U.S.C.A. § 1114, no 
condition being considered twice in the determination, or if 
the veteran has suffered bilateral deafness rated at 60 
percent or more disabling and the veteran has also suffered 
service-connected total blindness with 5/200 visual acuity or 
less, or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness rated at 40 percent 
or more disabling and the veteran has also suffered service-
connected blindness having only light perception or less, or 
if the veteran has suffered the anatomical loss of both arms 
so near the shoulder as to prevent the use of prosthetic 
appliances.  38 U.S.C.A. § 1114(o).  See 38 C.F.R. 
§ 3.350(e).

Additionally, paraplegia, or paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control will entitle to the maximum rate under 38 U.S.C.A. 
§ 1114(o), through the combination of loss of use of both 
legs and helplessness.  The requirement of loss of anal and 
bladder sphincter control is met even though incontinence has 
been overcome under a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  
38 C.F.R. § 3.350(e)(2).  

When determining whether the veteran meets the criteria for a 
combination of rates provided in 38 U.S.C.A. § 1114(l) 
through (n), determinations must be based upon separate and 
distinct disabilities.  This requires, for example, that 
where a veteran who had suffered the loss or loss of use of 
two extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  38 C.F.R. § 3.350(e)(3).

A veteran receiving the maximum rate authorized under 
subsection (o) or (p), who is in need of regular aid and 
attendance, is entitled to an additional allowance during 
periods he is not hospitalized at government expense.  
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden also meets the criteria for aid and 
attendance.  Bedridden is that condition, which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bed rest for 
the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).   

The essential question before the Board is whether the 
veteran's service-connected disabilities, separate and 
distinct from the loss of use of his lower extremities, are 
sufficient to render him in need of the regular aid and 
attendance of another person.  

The medical evidence discloses and the assigned rating 
reflects that the veteran has complete loss of urinary 
bladder control.  In addition, as discussed above, although 
he does not have complete loss of bowel control, he does have 
poor bowel control.  His ability to cope with these 
impairments unassisted is further compromised by his service-
connected depressive disorder.  In the Board's opinion, the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Therefore, the Board finds that 
the service-connected psychiatric, bowel and bladder 
disabilities are sufficient by themselves to render the 
veteran so helpless as to require the regular aid and 
attendance of another person.  38 U.S.C.A. § 5107(b).  The 
Board having so found, the veteran is entitled to special 
monthly at the rate provided by 38 U.S.C.A. § 1114(o) with an 
additional allowance under 38 U.S.C.A. § 1114(r)(1).


ORDER

Subject to the criteria governing awards of monetary 
benefits, a 60 percent rating for a neurogenic bowel 
disability is granted.



Subject to the criteria governing awards of monetary 
benefits, special monthly compensation at the rate provided 
by 38 U.S.C.A. § 1114(o) with an additional allowance under 
38 U.S.C.A. § 1114(r)(1) is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

